IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                          NOS. WR-90,204-01, 90,204-02 & 90,204-03


                     EX PARTE JEANA DENISE MOSELEY, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                CAUSE NOS. CR14-0595-01, CR14-0593-01 & CR14-0594-01
                          IN THE 43RD DISTRICT COURT
                             FROM PARKER COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of delivery of a controlled substance and one count of aggravated assault. She was sentenced to

imprisonment for two terms of forty years and one term of twenty years. She did not appeal her

convictions.

       Applicant contends that her guilty pleas were involuntary because she was not competent to

stand trial and because trial counsel failed to investigate whether she was competent. Applicant has
                                                                                                       2

alleged facts that, if true, might entitle her to relief. Strickland v. Washington, 466 U.S. 668 (1984);

Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court shall order trial counsel,

James R. Wilson, to respond to Applicant’s claims. The trial court may use any means set out in

TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent her at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

guilty pleas were involuntary because she was not competent to stand trial and because trial counsel

failed to investigate whether she was competent. The trial court shall also determine whether

Applicant’s claims are barred by the equitable doctrine of laches. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claims for habeas corpus relief.

        These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.
                         3

Filed: August 21, 2019

Do not publish